 394312 NLRB No. 68DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAlbertson's, Inc., d/b/a Grocery Warehouse andUnited Food and Commercial Workers Union
Local No. 7. Case 27±CA±12333September 24, 1993DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
RAUDABAUGHOn January 12, 1993, Administrative Law JudgeJoan Wieder issued the attached decision. The Re-
spondent filed exceptions and the General Counsel
filed a brief in answer to the Respondent's exceptions.The National Labor Relations Board has consideredthe decision and the record in light of the exceptions
and the brief and has decided to affirm the judge's rul-
ings, findings, and conclusions and to adopt the rec-
ommended Order as modified.We agree with the judge, for the reasons she states,that the Respondent violated Section 8(a)(5) and (1) of
the Act by failing and refusing to assist in the reduc-
tion to writing of the November 27, 1991 agreement
and to sign the final collective-bargaining agreements.
The Union reduced the November 27, 1991 agreement
to writing on or about April 2, 1992. The Respondent
subsequently mailed corrections to the Union on Janu-
ary 4 and 11, 1993, and the Union did not object to
these corrections. The judge failed to include all of
these documents in her description of the collective-
bargaining agreements to be signed by the Respondent.
In order to effectuate the policies of the Act, we find
that the Respondent must be required to sign the agree-
ments the Union forwarded to the Respondent on or
about April 2, 1992, as modified by the Respondent's
corrections of January 4 and 11, 1993, that are not dis-
puted by the Union. We modify the judge's conclu-
sions of law, Order, and notice accordingly.AMENDEDCONCLUSIONSOF
LAWSubstitute the following for Conclusion of Law 5.``5. By failing and refusing to assist in the reductionto writing of the collective-bargaining agreements
reached November 27, 1991, and by refusing to exe-
cute and sign the collective-bargaining agreements
agreed to by the Union and Respondent and provided
to the Respondent by the Union on or about April 2,
1992, as modified by the Respondent's corrections of
January 4 and 11, 1993, that are not disputed by the
Union, Respondent has engaged in and is engaging in
unfair labor practices in violation of Section 8(a)(5)
and (1) of the Act.''ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative Law judge as
modified below and orders that the Respondent,Albertson's, Inc., d/b/a Grocery Warehouse, Clifton,Colorado, its officers, agents, successors, and assigns
shall take the action set forth in the Order as modified.1. Substitute the following as paragraph 1(a).
``(a) Failing and refusing to assist in the reductionto writing of the collective-bargaining agreements
reached November 27, 1991, and failing to bargain in
good faith with the United Food and Commercial
Workers Union Local No. 7, by refusing to execute the
collective-bargaining agreements agreed to by the
Union and the Respondent and provided to the Re-
spondent by the Union on or about April 2, 1992, as
modified by the Respondent's corrections of January 4
and 11, 1993, that are not disputed by the Union.''2. Substitute the attached notice for that of the ad-ministrative law judge.APPENDIXNOTICETO
EMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.Accordingly, we give you these assurances:WEWILLNOT
refuse to bargain with respect towages, hours, and other terms and conditions of em-
ployment with United Food and Commercial Workers
Union Local No. 7, by failing and refusing to assist in
the reduction to writing of the collective-bargaining
agreements reached November 27, 1991, and by refus-
ing to execute those collective-bargaining agreements
agreed upon and provided to us by the Union about
April 2, 1992, as modified by our corrections of Janu-
ary 4 and January 11, 1993, that are not disputed by
the Union. The Union is the exclusive bargaining rep-
resentative of the following described units:All full- and regular part-time meat departmentemployees, including the assistant meat depart-
ment manager, employed at the Employer's Clif-
ton, Colorado store; BUTEXCLUDING
the meat de-partment manager, all other store employees,
guards, and supervisors as defined in the Act. 395GROCERY WAREHOUSE1As discussed in detail below, Michael B. Schwarzkopf, Esq.,Boise, Idaho, counsel for Respondent, did not make an appearance
at the trial.2All dates are in 1991 unless otherwise indicated.3The complaint was amended at hearing to indicate the positionoccupied by Michael Schwarzkopf is ``Regional Director, Labor Re-
lations.''4Respondent and the Charging Party did not file briefs.All employees employed by the Employer at itsstore located at 3229 I±70, Business Loop, Clif-
ton, Colorado; BUTEXCLUDING
all meat depart-ment employees, the Store Director, the Assistant
Store Director, Third, Fourth, and Fifth Persons,
the General Merchandise Manager, the Deli and
Bakery Managers, office and clerical employees,
guards, and supervisors as defined in the Act, and
all other employees.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of rights
guaranteed you by Section 7 of the Act.ALBERTSON'S, INC., D/B/AGROCERYWAREHOUSEA. E. Ruibal, Esq., for the General Counsel.John Bowen, Esq., of Denver, Colorado, for the ChargingParty.1DECISIONSTATEMENTOFTHE
CASEJOANWIEDER, Administrative Law Judge. This case wastried on January 12, 1993,2at Denver, Colorado. The chargewas filed by the United Food and Commercial Workers
Union Local No. 7 (the Charging Party or the Union) on
September 17, 1992, against Albertson's, Inc., d/b/a Grocery
Warehouse (Respondent or Company). On October 28, 1992,
the Regional Director for Region 27 of the National Labor
Relations Board issued a complaint and notice of hearing al-
leging Respondent violated Section 8(a)(5) and (1) of the Na-
tional Labor Relations Act (the Act).3Respondent's timely filed answer to the complaint admitscertain allegations, denies others, and denies any wrong-
doing.Preliminary MattersAll parties were given full opportunity to appear and intro-duce evidence, to examine and cross-examine witnesses, to
argue orally, and to file briefs. Respondent's representative,
while filing an answer to the complaint and participating in
a pretrial conference call, failed to appear at the hearing.
Telephone calls to his hotel and home office failed to
produce an explanation for his failure to appear.Counsel for the Union moved to withdraw the charge onthe basis ``Mr. Schwarzkopf gave specific assurances to my
client's representatives last evening at approximately 9:00 or
shortly thereafter that the contracts would be executed imme-
diately or in the next few days. I do not have any more in-
formation than that.'' Bowen opined that because
Schwarzkopf was aware of the Union's desire to withdrawthe charge ``that may be the reason why Mr. Schwarzkopf''did not attend the hearing.Counsel for the General Counsel opposed the request towithdraw the charge because execution of the collective-bar-
gaining agreements involved in this proceeding would not
cure all the alleged unfair labor practices. One allegation in
the complaint ``pertains to the Respondent's delay and re-
fusalÐits obligation under Section 8(d) of the Act to assist
in the preparation of those mutually-agreed contracts and re-
ducing them to writing, which weÐor the General Counsel
is of the position that also is a violation.''I denied the Union's request to withdraw its charge forthere has been no settlement. The collective-bargaining
agreements in question had not been executed and there was
no executed settlement agreement; thus, it would be very dif-
ficult if not impossible to enforce any agreement between
Respondent and the Charging Party in the event such agree-
ment was breached. Moreover, the 8(d) allegation was notaddressed in any agreement reached by Respondent and the
Union. Schwarzkopf's absence and Bowen's lack of famili-
arity with the agreement, if any, reached by Respondent and
the Charging Party, resulted in my having an insufficient
basis to determine if their agreement, if any, was consistent
with the policies of the Act.Acceptance of the requested withdrawal without any clearstatement on the record of the terms, without any written and
executed settlement or other understanding and without reso-
lution of all the alleged unfair labor practices, would leave
the parties without an enforcement mechanism in the event
the alleged violations were not resolved by the agreement be-
tween the Union and Respondent. Without a written and exe-
cuted understanding, there was no basis to determine Re-
spondent and the Union had a meeting of the minds rather
than a mutual misunderstanding. There is no basis to deter-
mine the reasonableness of any asserted settlement agreement
or if the asserted settlement agreement satisfied the Board's
standards to find it effectuated the polices of the Act and
there is no predicate to find withdrawal of the charge would
resolve all the alleged unfair labor practices. I therefore de-
nied Charging Party's motion to withdraw the charge.Based on the entire record, from my observation of the de-meanor of the witnesses, and having considered the
posthearing brief of the General Counsel,4I make the follow-ingFINDINGSOF
FACTAND
CONCLUSIONSI. JURISDICTIONRespondent's answer to the complaint admits, and I find,they meet one of the Board's jurisdictional standards and that
the Union is a statutory labor organization.II. THEALLEGEDUNFAIRLABORPRACTICES
A. BackgroundRespondent is engaged in the retail sale of groceries at itsClifton, Colorado store. Respondent's answer to the com-
plaint admits the Union is, and has been since January 1,
1990, the designated exclusive collective-bargaining rep-
resentative of the Grocery Warehouse store clerks' unit 396DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5Respondent denied the appropriateness of these two units in itsanswer to the complaint, but failed to present any evidence why
these duly certified units are not appropriate.6The memorandum of understanding, executed by Michael B.Schwarzkopf for Respondent and Ernest L. Duran Jr. for the Union,
provided for both the clerks' and meat agreements to be prepared
as follows:The parties would further agree that Albertson's would havethe responsibility of drafting this Contract by January 1, 1992.
The parties likewise agree that it would be signed by January
15, 1992.7On or about November 1, 1992, Pettenger became a businessagent with the Union.8Schwarzkopf sent the corrections to the Union by facsimile atabout 4 p.m., January 11, 1993. The union attorney gave Pettenger
a copy of Schwarzkopf's missive the morning of the hearing.(clerks' unit) and the Grocery Warehouse store meat unit(meat unit) and that Respondent has recognized the Union as
their representative. Respondent also admitted such recogni-
tions have ``been embodied in successive collective bargain-
ing agreements, the most recent of which is effective by its
terms for the period November 27, 1991 through November
14, 1993.'' It is further admitted that the Union, pursuant to
Section 9(a) of the Act, is the exclusive bargaining represent-
ative of the clerks' and meat units.A Certification of Representative, issued November 17,1986, by the Regional Director for Region 27, certified the
Union as the exclusive collective-bargaining representative of
the following appropriate unit:All full-and regular part-time meat department em-ployees, including the assistant meat department man-
ager, employed at the Employer's Clifton, Colorado
store; BUTEXCLUDING
the meat department manager,all other store employees, guards and supervisors as de-
fined in the Act.By Certification of Representative issued by the RegionalDirector for Region 27 on July 21, 1989, the Union was des-
ignated as the exclusive collective-bargaining representative
of the following appropriate unit:5All employees employed by the Employer at its storelocated at 3229 I±70, Business Loop, Clifton, Colorado;BUTEXCLUDING
all meat department employees, theStore Director, the Assistant Store Director, Third,
Fourth, and Fifth Persons, the General Merchandise
Manager, the Deli and Bakery Managers, office and
clerical employees, guards, and supervisors as defined
in the Act, and all other employees.There is no basis to question these certifications; thus, Ifind these are appropriate units within the meaning of Sec-
tion 9(b) of the Act.B. Bargaining for New AgreementsThe meat unit's collective-bargaining agreement expiredNovember 3, 1990, and the clerks' unit's collective-bargain-
ing agreement expired November 4, 1990. Respondent admit-
ted in its answer to the complaint that on or about November
27, 1991, the Respondent and the Union ``reached complete
agreement on the collective-bargaining contracts'' covering
both the meat and clerks' units at Respondent's Clifton, Col-
orado store. The Union and Respondent reduced their agree-
ment to writing in a memorandum of understanding. The
memorandum of understanding also included an agreement
by Respondent to prepare the final collective-bargaining
agreements.6The clerks' and meat unit members had ratifiedtheir respective collective-bargaining agreements prior to No-vember 27, 1991.John G. Pettenger, who was executive assistant to thepresident of the Union in late 1991 and part of 1992,7testi-fied that frequent telephone inquiries to Schwarzkopf con-
cerning the preparation of the collective-bargaining agree-
ments brought only the answer that Schwarzkopf was work-
ing on the contracts. The Union, in late February or early
March 1992, determined to prepare the contracts. Pettenger
prepared the final drafts of the collective-bargaining agree-
ments relying on the memorandum of agreement. On or
about April 2, 1992, the Union mailed its drafts of the col-
lective-bargaining agreements to Schwarzkopf. After waiting
a month without any comment from Respondent, Pettenger
telephoned Schwarzkopf who informed Pettenger that he did
not have time to review the documents. Pettenger then con-
tacted Schwarzkopf about every 2 weeks to determine if he
had reviewed the collective-bargaining agreements.
Schwarzkopf's reply was always that he did not have the
time to review the collective-bargaining agreements.Pettenger also testified that in October 1992, Duran triedto review the draft collective-bargaining agreements with
Schwarzkopf and was told Schwarzkopf wanted to watch a
ball game. There was no review of the collective-bargaining
agreement at that time. As of the date of the hearing, the col-
lective-bargaining agreements have not been executed. On
January 4, 1993, Respondent sent to the Union some correc-
tions to clerks' collective-bargaining agreement. Corrections
to the meat unit's collective-bargaining agreement were re-
ceived by Pettenger the day of the hearing.8There was nodispute concerning the corrections proposed by Respondent.
They apparently had been received by the Union late the pre-
ceding day. There was no demonstrated impediment to the
execution of the collective-bargaining agreements on or be-
fore the day of the hearing in this matter.Prior to Schwarzkopf's facsimile of January 4, 1993,where he detailed his corrections to the clerks' unit collec-
tive-bargaining agreement, the only response Schwarzkopf
made to Pettenger's repeated inquiries was ``he would be
working on them,'' or he did not have time to review the
contracts. Pettenger described the January 4 response as: ``In
summary it is the response to my letter of April 2, which
was what the differences were in the clerks' Grocery Ware-
house contract in Clifton, and there is about four items of
any concern, but the rest are typos.''Schwarzkopf admits in his January 11, 1993 reply to theUnion's April 2, 1992 letter that he had:just completed the review of the negotiating historywhich led to the agreement reached between
Albertson's and your Local Union over the [meat] unit
of employees on or about November 27, 1991. As youknow, I did this for the purpose of comparing that bar-
gaining history against the contract draft you sent me
last year. I have set out below the changes which need
to be made to your draft in order that it conforms to
the negotiated intentions of the parties. Please make the 397GROCERY WAREHOUSE9Prior to the enactment of Sec. 8(d), the Supreme Court found therefusal to execute a written collective-bargaining agreement to be a
violation of Sec. 8(a)(5) of the Act. In H.J. Heinz Co. v. NLRB
,311 U.S. 514 (1947), the Court stated:A business man who entered into negotiations with another foran agreement having numerous provisions, with reservation that
he would not reduce it to writing or sign it, could hardly be
thought to have bargained in good faith. This is even more so
in the case of an employer who, by his refusal to honor, with
his signature, the agreement which he has made with a labor or-
ganization, discredits the organization, impairs the bargaining
process and tends to frustrate the aim of the statute to secure
industrial peace through collective bargaining.following changes and send two signed final drafts forour final proofing and final execution.Most of the changes to the meat unit's collective-bargain-ing agreement were also typographical errors. There is no
claim there is any dispute as to the terms and conditions of
the agreements reached on or about November 27, 1991. The
first time the Union was informed there was a need for edi-
torial or any other changes to the draft collective-bargaining
agreements was when Schwarzkopf sent his revisions to the
clerks' contact January 4, 1993. Respondent never presented
any business reasons, substantial or otherwise, for its failure
to prepare the draft collective-bargaining agreements, as pro-
vided in the memorandum of understanding, or its failure,
prior to 1993, to review the draft collective-bargaining agree-
ments prepared by the Union. There is no evidence dem-
onstrating the Respondent was acting in good faith and was
warranted by any circumstances in this case to act in such
a dilatory manner.Analysis and ConclusionsSection 8(d) defines the duty to bargain as follows:For the purposes of this section, to bargain collectivelyis the performance of the mutual obligation of the em-
ployer and representative of the employees to meet at
reasonable times and confer in good faith with respect
to wages, hours, and other terms and conditions of em-
ployment, or the negotiation of an agreement or any
question arising thereunder, and the execution of a writ-
ten contract incorporating any agreement reached if re-
quested by either party, but such obligation does not
compel either party to agree to a proposal or require the
making of a concession ....9The issue in this proceeding is whether Respondent vio-lated the mandates of this section of the Act as well as Sec-
tion 8(a)(5) and (1) of the Act which makes it an unfair labor
practice for an employer ``to refuse to bargain collectively
with the representatives of his employees, subject to the pro-
visions of section 9(a).'' It is undisputed that the Union is
the designated collective-bargaining representative of the
clerks' and meat units described above.The Board held in Kennebec Beverage Co., 248 NLRB1298 (1980):Section 8(d) of the National Labor Relations Act, asamended, imposes upon either party to a collective-bar-
gaining agreement the duty to execute a written con-
tract incorporating such agreement if so requested bythe other party. Part of this duty is the obligation to as-sist in reducing the agreement reached to writing. See
generally Amalgamated Clothing Workers of America[Henry I. Siegel Co.] v. NLRB, 324 F.2d 228 (2nd Cir.1963).The memorandum of understanding clearly demonstratesthe Union and Respondent had a complete meeting of the
minds on all substantive terms of the collective-bargainingagreements on November 27, 1991. Thus Respondent was
clearly obligated to assist in reducing the collective-bargain-
ing agreements to writing and then execute the agreements.
Respondent agreed in the memorandum of understanding to
meet this obligation by preparing the collective-bargaining
agreements by January 1, 1992, and agreeing to sign them
by January 15, 1992. Respondent unquestionably failed to
meet this duty in violation of Section 8(d) of the Act. There
was no excuse proffered for Respondent's failure to prepare
the collective-bargaining agreements or take action prior to
January 1993 on the collective-bargaining agreements pre-
pared by the Union in April. Respondent clearly failed to
even review the collective-bargaining agreements prepared
by the Union for about 8 months. See also Ebon Services,298 NLRB 219 (1990).Although the collective-bargaining agreements containedsome minor deviations from the memorandum of understand-
ing and also contained some typographical errors, these defi-
ciencies do not constitute a lack of agreement and do not ex-
culpate Respondent from its obligation to execute the agree-
ments. As the Board held in Georgia Kraft Co., 258 NLRB908, 912 (1981):A review of this document reflects some minor devi-ation from the proposals submitted by Respondent, and
agreed to by the Union. ... We nonetheless conclude

that any deviation is not indicative of lack of agreement
between the parties, but is rather the result of Respond-
ent's own refusal to acknowledge the existence of an
agreement, as well as its refusal to assist the Union in
reducing the agreement to writing, and it is this con-
duct, to wit: Respondent's obstruction and frustration of
the bargaining process after agreement was reached,
that we find to be unlawful.Citing Trojan Steel Corp., 222 NLRB 478 (1976), enfd. 551F.2d 308 (4th Cir. 1977).Here, a review of the documents similarly reveals minordeviations from the parties' agreement. Once Respondent no-
tified the Union of these minor deviations, there was no
question they would and could be corrected without delay.
Respondent's failure to meet its duty to prepare the collec-
tive-bargaining agreements followed by its failure to even re-
view and discuss them with the Union for about 8 months
clearly ``obstructed and frustrated the bargaining process
after agreement was reached.'' Id. Accordingly, I conclude
agreements were reached in November 1990 and Respondent
violated Section 8(a)(5) and (1) of the Act when it failed and
refused to execute the agreements since April 1992, when it
received the Union-prepared collective-bargaining agree-
ments, and by failing and refusing to assist in the reduction
to writing of these agreements until January 1990. 398DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
10Because the provisions of the employee benefit fund agreementsare variable and complex, the Board does not provide at the adju-
dicatory stage of a proceeding for the addition at a fixed rate of in-
terest on unlawfully withheld payments to the Union's funds, if any.
I shall recommend leaving to the compliance stage the question of
whether the Respondent must pay any additional amounts into the
benefit funds in order to satisfy the ``make whole'' remedy. These
additional amounts may be determined, depending on the cir-
cumstances of each case, by reference to provisions in the docu-
ments governing the funds at issue, and, when there are no govern-
ing provisions, to evidence of any loss directly attributable to the un-
lawful actions of Respondent, which might include the loss of return
on investment of the portion of funds withheld, additional adminis-
trative costs, etc., but not collateral losses. Merryweather OpticalCo., 240 NLRB 1213 (1979).11If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.CONCLUSIONSOF
LAW1. Respondent, Albertson's, Inc., d/b/a Grocery Ware-house, is an employer engaged in commerce within the
meaning of Section 2(2), (6), and (7) of the Act.2. United Food and Commercial Workers Union Local No.7 is a labor organization within the meaning of Section 2(5)
of the Act.3. The following employees of Respondent constitute unitsappropriate for the purposes of collective bargaining within
the meaning of Section 9(b) of the Act:(1) All full an regular part-time meat department em-ployees, including the assistant meat department man-
ager, employed at the Employer's Clifton, Colorado
store; BUTEXCLUDING
the meat department manager,all other store employees, guards and supervisors as de-
fined in the Act.(2) All employees employed by the Employer at itsstore located at 3229 I±70, Business Loop, Clifton, Col-
orado; BUTEXCLUDING
all meat department employees,the Store Director, the Assistant Store Director, Third,
Fourth, and Fifth Persons, the General MerchandiseManager, the Deli and Bakery Managers, office and
clerical employees, guards, and supervisors as defined
in the Act, and all other employees.4. At all times material, the Union has been the exclusivecollective-bargaining representative of all the employees in
the units found appropriate in Conclusion of Law 3 for the
purposes of collective bargaining within the meaning of Sec-
tion 9(a) of the Act.5. By failing and refusing to assist in the reduction to writ-ing of the collective-bargaining agreements reached Novem-
ber 27, 1991, and by refusing to execute and sign the collec-
tive-bargaining agreements agreed to by the Union and Re-
spondent and provided by the Union on or about April 2,
1992, Respondent has engaged in and is engaging in unfair
labor practices in violation of Section 8(a)(5) and (1) and
Section 8(d) of the Act.6. These unfair labor practices affect commerce within themeaning of Section 2(6) and (7) of the Act.THEREMEDYHaving found that Respondent Employer has engaged inunfair labor practices proscribed by Section 8(a)(1) and (5)
and Section 8(d) of the Act, I recommend that it cease and
desist therefrom and that it take certain affirmative action de-
signed to remedy the unfair labor practices and to effectuate
the policies of the Act. Specifically, I shall recommend that
Respondent forthwith sign the collective-bargaining agree-
ments embodying the terms of the agreements between Re-
spondent and the Union, as found here; that it give effect to
such agreements retroactively to November 27, 1991, when
agreement was reached; and that it make whole its employ-
ees for losses, if any, which they may have suffered as a re-
sult of Respondent's failure to assist in the preparation of the
collective-bargaining agreements and to sign or to honor the
agreements, in the manner set forth in Ogle Protection Serv-ice, 183 NLRB 682 (1970), with interest thereon as set forthin New Horizons for the Retarded, 283 NLRB 1173(1987).10On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended11ORDERThe Respondent, Albertson's, Inc., d/b/a Grocery Ware-house, Clifton, Colorado, its officers, agents, successors, and
assigns, shall1. Cease and desist from
(a) Failing and refusing to assist in the reduction to writingof the collective-bargaining agreements reached November
27, 1991, and failing to bargain in good faith with United
Food and Commercial Workers Union Local No. 7 by refus-
ing to execute these collective-bargaining agreements agreed
on with the Union and forwarded to Respondent on or about
April 2, 1992.(b) The Union is the exclusive collective-bargaining rep-resentative of all employees in the following units:All full an regular part-time meat department employ-ees, including the assistant meat department manager,
employed at the Employer's Clifton, Colorado store;BUTEXCLUDING
the meat department manager, all otherstore employees, guards and supervisors as defined in
the Act.All employees employed by the Employer at its storelocated at 3229 I±70, Business Loop, Clifton, Colorado;BUTEXCLUDING
all meat department employees, theStore Director, the Assistant Store Director, Third,
Fourth, and Fifth Persons, the General Merchandise
Manager, the Deli and Bakery Managers, office and
clerical employees, guards, and supervisors as defined
in the Act, and all other employees.(c) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Forthwith sign the collective-bargaining agreements de-scribed in paragraph 1(a) of this Order. 399GROCERY WAREHOUSE12If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''(b) On the execution of the agreements give retroactive ef-fect to the provisions thereof and make its employees whole
for any losses they any have suffered by reason of Respond-
ent's failure to assist in the reduction to writing of the collec-
tive-bargaining agreements and failure to sign the agree-
ments, as set forth in the in the remedy section of the deci-
sion.(c) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order.(d) Post at its facility and place of business, in Clifton,Colorado, copies of the attached notice marked ``Appen-dix.''12Copies of the notice, on forms provided by the Re-gional Director for Region 27, after being duly signed by the
authorized representative, shall be posted immediately upon
receipt thereof, and be maintained by them for 60 consecu-
tive days thereafter in conspicuous places, including all
places where notices to employees are customarily posted.
Reasonable steps shall be taken by Respondent to ensure that
the notices are not altered, defaced, or covered by any other
material.(e) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.